Citation Nr: 0930272	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a deviated septum 
and adhesion of the left inferior turbinate. 
 
2.  Entitlement to a compensable rating for a right knee 
strain.

3.  Entitlement to an increased rating in excess of 10 
percent for synovitis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from August 1968 to August 1972 during the Vietnam era. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 
 
In April 2008, the Veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Veteran's Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file. 

The case was remanded in July 2008 for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected deviated nasal septum and 
adhesion of the left inferior turbinate is productive of 
neither 50 percent obstruction of the nasal passage on both 
sides nor complete obstruction on one side.

2.  The service-connected right knee strain is manifested by 
degenerative changes (arthritis) established by x-ray 
evidence and painful motion with flexion from 0 to 60, at 
worst.  There is no medical evidence of subluxation or 
lateral instability, ankylosis, dislocation of semi-lunar 
cartilage, and impairment of the tibia or fibula. 

3.  The Veteran's service-connected synovitis of the right 
knee is manifested by pain and degenerative arthritis with 
flexion from 0 to 60 degrees, at worst.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
deviated nasal septum and adhesion of the left inferior 
turbinate have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (2008).

2.  The criteria for a compensable rating for a right knee 
strain are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2008).

3.  The criteria for rating in excess of 10 percent for 
synovitis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5020-5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide. The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  The United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits. Pelegrini v. Prinicipi, 
18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in 
the December 2005 rating decision, he was provided notice of 
the VCAA in October 2005.  Additional VCAA letters were sent 
in March 2006 and December 2007.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The Veteran 
also received additional notice in March 2006, pertaining to 
the downstream disability rating and effective date elements 
of his claims with subsequent re-adjudication in a May 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letters did not satisfy 
the elements required by the recent Vazquez-Flores decision.  
Nonetheless, the Veteran was not prejudiced in this instance, 
as the VCAA letters did provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
VA to obtain) to support his claims for increased 
compensation.  In addition, the August 2006 Statement of the 
Case provided the Veteran with the specific rating criteria 
for his service-connected disability and explained how the 
relevant diagnostic code would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  In 
his March 2007 written statement, the Veteran submitted 
medical records to help support his claims.  In a March 2009 
written statement, the Veteran discussed the severity of his 
disabilities (i.e., had to breathe through his mouth or can't 
walk for long distances).  At the April 2008 hearing, the 
Veteran described his allegedly worsened symptoms and how 
they have affected his daily life.  (See April 2008 Hearing 
Transcript, pp. 7 and 10).  Also, the Veteran listed the 
criteria that he knew to be necessary to support a higher 
rating during his multiple VA examinations.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The Veteran was afforded a VA examination in October 2005, 
April 2007, and August 2008 for his disabilities.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, private 
treatment records, VA medical records, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  Increased Rating-In General

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R.       § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2008).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.
 
Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  The General Counsel stated 
that when a knee disorder was already rated under Diagnostic 
Code 5257, the Veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under DC 5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) in order to obtain a 
separate rating for arthritis. 
 
The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a Veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

III.  Deviated Nasal Septum and Adhesion of the Left Inferior 
Turbinate

The Veteran contends that his deviated nasal septum and 
adhesion of the left inferior turbinate has increased in 
severity.

The Veteran's deviated nasal septum is rated as non-
compensable under Diagnostic Code 6502.  Under this code, a 
maximum rating of 10 percent is assigned for traumatic nasal 
septum deviation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.  In every instance where the schedule does 
not provide otherwise, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

An October 2004 VA treatment record revealed complaints of 
dry nose and occasional epistaxis.  The Veteran was taking 
triamcinolone ointment with relief.  The Veteran was 
diagnosed with rhinitis sicca.  An April 2005 VA treatment 
record noted a history of a fractured nose.  Upon physical 
examination, the tympanic membranes were clear, pinnae was 
normal, oropharynx was normal, and the canals were patent.  
The nares were deviated naval septum with spur to the right 
and to the left.  The Veteran was diagnosed with chronic 
sinusitis and chronic rhinitis.  A June 2005 VA treatment 
record reflects that the Veteran complained of nose bleeds 
and epistaxis.  The physician noted that the Veteran had a 
severely deviated nasal septum to the left with left nasal 
airway obstruction.  

A July 2005 private treatment record reflects that the 
Veteran underwent septoplasty and turbinoplasty for his 
deviated nasal septum, nasal obstruction, hypertrophic nasal 
turbinates.

Upon VA examination in October 2005, reflects a history of 
breathing difficulty through the left nasal turbinate and 
nose bleeds requiring repeated cauterization.  He also 
complained of dryness, cracking, and nasal bleeding.  The 
physical examination revealed impaired breathing through the 
left nasal turbinate.  There was 75 percent left turbinate 
obstruction and mild mucosal swelling.  There was no nasal 
discharge, cracking, or bleeding.  X-rays revealed that the 
sinus cavities were adequately developed and aerated.  There 
was mild turbinate swelling.  There was no air-fluid level or 
bone erosion or destruction.  There was a small radiodensity 
consistent with bone involving one of the septations in the 
left side of the frontal sinus which could represent a small 
osteoma.  The impression was mild nasal turbinate swelling 
with no secondary active sinus disease changes.  There was a 
possible small osteoma involving the left frontal sinus with 
no clinical significance.  The diagnosis was nasal septum 
deviation to the left and recurrent epistaxis secondary to 
nasal mucosa dryness and cracking.

A March 2007 VA treatment record reflects that the Veteran 
complained of a blocked nose due to blood and mucus.  There 
was a large septal perforation with some crusting.  He also 
had some raw spots and some right intranasal synechiae 
between the inferior turbinate and the septum.

The Veteran underwent another VA examination in April 2007.  
The Veteran complained of mild interference  with breathing 
through the nose due to a recurrent yellow mucus-like 
discharge.  The Veteran also reported chronic watery 
discharge from nose and periodic yellow mucus.  There was 
dyspnea on exertion, but no sinus pain or headaches.  The 
Veteran also complained of epistaxis (2 to 3 times per week) 
secondary to drying and cracking of the intra-nasal mucosa.  
There were no periods of incapacitation requiring bed rest 
and treatment by a physician.  His nose condition disrupted 
his sleep due to impaired breathing.  Upon physical 
examination, there was inflammation, septal perforation with 
crusting, discharge, and scarring.  There was no nostril 
obstruction.  The x-ray revealed that the sinuses were clear 
and well aerated revealing no mucosal thickening, mass 
densities or retained fluid.  The osseous margins were 
intact.  The impression was normal paranasal sinus/nasal bone 
study.  The diagnosis was nasal septum deviation left, 
resolved by septoplasty; status-post septoplasty/repair of 
nasal septum deviation; residuals, septoplasty with nasal 
septum perforation; and no nasal passage obstruction.

VA treatment records from April 2007 to February 2008 reflect 
complaints of nasal obstruction and a prescription for nasal 
spray.  A November 2007 treatment record noted epistaxis and 
heavy crusting.  A February 2008 treatment record reflects 
that the Veteran continued to use nasal spray and had 
difficulty with breathing associated with bleeding.  The 
bleeding occurred about every other day and would last about 
5 to 10 minutes.  He was diagnosed with nasal septum 
perforation with raw mucosa surrounding the septal 
perforation and epistaxis secondary to raw mucosa surrounding 
the septal perforation.  

A December 2008 treatment record reflects that the Veteran 
complained of nasal obstruction.  He used Bacitracin ointment 
on nasal septum with no significant improvement.

An August 2008 VA examination reflected that the Veteran 
complained of nasal obstruction and nose bleeds.  The VA 
examiner noted that there was moderate to severe impairment 
of his activities of daily living related to recurrent 
epistaxis and difficulty breathing.  Upon physical 
examination, there was inflammation, scarring, and discharge, 
but no polyps.  There was no obstruction (resolved by the 
septoplasty).  X-rays revealed no evidence of a nasal bone 
fracture and normal soft tissue.  The Veteran was diagnosed 
with a deviated nasal septum and adhesions left interior 
turbinate and residual, nasal septoplasty/turbinoplasty 
manifested as nasal septum perforation with episodic 
epistaxis.

During his April 2008 video conference hearing, the Veteran 
reported that he had difficulty with sleep because he could 
not breathe.  He stated that he could only breathe out of one 
nostril and as a result had to breathe through his mouth.  He 
also testified that he needed a vaporizer.  (See April 2008 
Hearing Transcript, p. 10-12).

Review of the medical evidence of record reveals that the 
Veteran has a deviated nasal septum and adhesions left 
interior turbinate and residual, nasal 
septoplasty/turbinoplasty manifested as nasal septum 
perforation with episodic epistaxis.  Although the Veteran 
testified that he could only breathe out of one nostril, the 
clinical evidence of record consistently shows that the 
Veteran's nasal passage was essentially patent (i.e., no 
obstruction).  In fact, the August 2008 VA examiner noted 
that any obstruction was resolved by the septoplasty.  Thus, 
based on the clinical findings, a compensable rating under 
either Diagnostic Code 6502 cannot be assigned due to the 
lack of medical evidence showing that the Veteran currently 
suffers 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side. 

Lastly, the record evidence does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
deviated nasal septum so as to warrant assignment of an 
increased rating on an extra-schedular basis.  There is no 
showing that the disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds that the Veteran's disability has been 
noncompensable since he filed his current claim, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition since that date.  Hart, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV..  Right Knee Synovitis and Right Knee Strain

The Veteran contends that his right knee disabilities have 
increased in severity.  He was prescribed a knee brace and 
had to have an operation.  (See September 2005 Claim).
 
The RO rated the right knee synovitis as 10 percent disabling 
under Diagnostic Codes 5020-5260.  The RO rated the right 
knee strain as noncompensable under Diagnostic Code 5257.  
The Board will also consider Diagnostic Codes 5003, 5010, 
5020, 5256, 5258, 5259, and 5261 for evaluating his knee 
impairments. 
 
Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts. 
 
Arthritis due to trauma under Diagnostic Code 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 
 
Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under Diagnostic Code 5256; 
ankylosis in flexion between 10 degrees and 20 degrees 
warrants a 40 percent evaluation; ankylosis in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation; and extremely unfavorable ankylosis in flexion at 
an angle of 45 degrees or more warrants a 60 percent 
evaluation. 
 
Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is "slight," a 20 percent will be assigned for a 
"moderate" disability, and 30 percent is warranted for 
"severe" disability.  Under Diagnostic Code 5258, an 
evaluation of 20 percent is assigned where the semilunar 
cartilage is dislocated, with frequent episodes of locking, 
pain, and effusion.  Under Diagnostic Code 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic. 
 
Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Diagnostic Code 5261 are 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; and a 20 percent evaluation when extension is 
limited to 15 degrees.  A 30 percent evaluation is assigned 
under this code when extension is limited to 20 degrees, a 40 
percent when extension is limited to 30 degrees, and a 50 
percent when extension is limited to 45 degrees. 

VA treatment records from January 2005 to September 2005 
reflect complaints of right knee pain.  A June 2005 VA 
treatment record noted that the Veteran was fitted for a knee 
brace for the right knee.  A June 2005 MRI revealed a tear of 
the lateral meniscus and fraying of the free edge of the 
medial meniscus, and a possible partial thickness tear of the 
anterior cruciate ligament.  The right knee pain was below 
the patella in the ligament tear.  The Veteran was taking 
Tylenol for pain.  The VA treatment record noted that the 
Veteran was having pain in his right knee, particularly in 
the inferior anterior portion of the patella.  Upon physical 
examination, there was no increased fluid.  The Veteran's 
gait was abnormal because of his knee pain.  X-rays showed 
minimal changes in the joints, although the right knee had 
medial joint narrowing with no other bony changes.  An MRI 
revealed meniscal and cruciate ligament disease.  A knee 
surgery for the right knee was recommended, but the Veteran 
declined.  He was prescribed medication for pain.

Upon VA examination in October 2005, the Veteran complained 
of recurrent sharp pain in the inferior patella area of the 
right knee.  He rated the pain a 9 out of 10 (10 being the 
worst).  He also complained of chronic joint stiffness.  The 
VA examiner noted that the Veteran had a history of mild soft 
tissue swelling without redness or heat in the patella area, 
especially after prolonged walking.  There was no history of 
instability, giving way, or weakness in the right knee.  
There was no history of dislocation or recurrent subluxation.  
The treatment for the right knee consisted of Naproxen and a 
knee brace.  The right knee condition was noted to be chronic 
without any periods of periodic flare-up joint disease.  It 
was noted that the Veteran had surgery on his right knee in 
the 1980s for removal of cartilage.  His usual occupation was 
that of an insulation installer.  He last worked in 1995 due 
to a ruptured cervical disc.  With regard to activities of 
daily living, the Veteran could only stand and walk for a 
limited period of time (one-half block) and ascending and 
descending steps caused increased joint pains.

Upon physical examination, the Veteran had an unsteady gait 
due to right knee pain.  There was pain with motion, 
tenderness on palpation, and guarding.  There was no edema, 
effusion, redness, heat, joint instability, weakness, and 
laxity.  The Lachman's Test was negative.  The range of 
motion revealed extension to minus 10 degrees with pain at 
endpoint and flexion from 60 to 65 degrees with pain at 
endpoint.  The VA examiner noted that there was no clinical 
evidence of function additionally limited by pain, fatigue, 
weakness, or lack of endurance following usual repetitive 
use.  X-rays revealed minimal patellar osteophyte formation 
and a well preserved joint space.  An MRI revealed a tear, 
posterior horn of the lateral meniscus, fraying of the free 
edge of the posterior horn, and body of the medial meniscus, 
and partial tear of the anterior cruciate ligament.  The 
Veteran was diagnosed with residuals of traumatic synovitis 
of the right knee; tear, posterior horn of lateral meniscus 
of the right knee; fraying of the free edge of the edge of 
the posterior horn, and partial tear of the anterior cruciate 
ligament.

An October 2005 VA treatment record reflects that the 
Veteran's gait was poor and that he walked with the right 
knee in partial flexion.  The physician noted that he could 
not explain the degree of trouble that the Veteran was having 
based on his x-rays and asked the Veteran if the knee problem 
was related to his gout.  A November 2005 VA treatment record 
reflects complaints of knee pain and gout.  Upon physical 
examination, there was no effusion, but tenderness and pain 
on flexion and extension.  An MRI of the right knee showed a 
lateral meniscal tear and possible partial tear in his 
anterior cruciate ligament.  The right knee had a torn 
menisci and internal derangement problem with chronic pain.

VA treatment records from February 2007 to April 2007 reflect 
complaints of knee pain.  A February 2007 VA treatment record 
noted good range of motion of the knee.

The Veteran underwent another VA examination in April 2007.  
The Veteran complained of severe constant pain.  The pain 
varied with activity level and weather.  The Veteran also 
reported weakness, stiffness, swelling, heat, redness, giving 
out, and locking when he walked up and down stairs.  The 
Veteran treats his pain with Ibuprofen (800 mg), knee brace, 
and steroid injections.  The Veteran was unemployed due to a 
work-related condition (not the knee).  The Veteran reported 
that he avoids gardening; he does not walk long distances, or 
go up and down grades/hills; and does not engage in sports as 
a result of his knee.  Upon physical examination, the Veteran 
walked with a limp.  He wore a brace and had difficulty 
bending.  The ranges of motion were as follows:  flexion was 
0 to 101 degrees; 0 to 94 degrees; 0 to 99 degrees; and 0 to 
91 degrees.  The Veteran was stable to varus and valgus 
stress in neutral and in 30 degrees flexion.  The Lachman 
test and Drawer tests were negative.  The McMurray's test was 
limited by the Veteran's limited flexion and was negative on 
internal and external rotation.  X-rays showed mild 
degenerative changes.  He was diagnosed with right knee 
strain, synovitis with changes of mild degenerative arthritis 
on x-ray.  Range of motion was repeated several times without 
change.  The VA examiner noted that there was no clinical 
evidence of reduced range of motion or flexion with 
repetition.  He noted that the Veteran described periods of 
flare-ups and that by history there was additional limited 
function at the time of a flare-up.

VA treatment records from April 2007 to November 2007 reflect 
complaints of knee pain.

An August 2008 VA examination reflects that the Veteran 
complained of sharp pain (moderate to severe) at the medial, 
lateral and inferior borders of the patella.  He also 
complained of weakness, stiffness, and instability.  There 
was no swelling, heat, redness, or locking.  The Veteran wore 
a knee brace.  Activities of daily living, to include: 
chores, shopping, recreation, and traveling were severely 
impaired.  The Veteran avoids exercise, sports, and limits 
his standing and walking to about 10 minutes.  His gait was 
abnormal.  Extension was 0 degrees (full extension) and 
flexion was from 0 degrees to 65 to 70 degrees.  There was no 
varus or valgus motion.  The Drawer and McMurray's tests were 
negative.  There was no clinical evidence that the right knee 
joint range of motion was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
following usual repetitive use.  X-rays revealed 
atherosclerotic peripheral vascular disease and mild 
degenerative changes.  An MRI revealed a small tear, 
posterior horn of medial meniscus.  The Veteran was diagnosed 
with synovitis of the right knee, right knee strain, and 
small tear, posterior horn of medial meniscus.  

During his April 2008 video conference hearing, the Veteran 
reported that he has difficulty go up and down stairs and 
that he can't go hunting or fishing because of his right 
knee.  The Veteran stated that he had sharp pain and 
stiffness.  He tries to avoid stooping and squatting.  (See 
April 2008 Hearing Transcript, p. 10-13).

The medical evidence reflects that the Veteran has complained 
of constant, sharp right knee pain, which is exacerbated by 
prolonged standing and walking up stairs.  While the Veteran 
has reported that his knee has given away, there is no 
medical evidence of recurrent subluxation or lateral 
instability, as required for a compensable rating by 
Diagnostic Code 5257.  In fact, the October 2005 VA examiner 
specifically found no instability or subluxation.  There is 
no medical evidence to the contrary.  A compensable rating 
for limitation of flexion under Diagnostic Code 5260 or for 
limitation of extension under Diagnostic Code 5261 is also 
not warranted.  In an October 2005 VA examination ranges of 
motion consisted of extension to minus 10 degrees with pain 
at endpoint and flexion to 60 to 65 degrees with pain at 
endpoint.  An April 2007 VA examination, flexion ranged from 
0 to 91 to 101 degrees.  In the most recent August 2008 VA 
examination, extension was 0 degrees and flexion was from 0 
degrees to 65 to 70 degrees.  While limitation of motion is 
shown, a compensable rating is not demonstrated by the 
clinical findings regarding either motion.  

In the absence of evidence of ankylosis, symptomatic removal 
of semilunar cartilage, impairment of the tibia and fibula, 
or genu recurvatum, a higher rating is not warranted under 
Diagnostic Codes 5256, 5259, 5262, and 5263.  The clinical 
evidence does not demonstrate ankylosis of the knee 
(Diagnostic Code 5256).  Likewise, the Board finds that the 
clinical evidence does not demonstrate traumatically acquired 
genu recurvatum with weakness and insecurity in weight-
bearing (Diagnostic Code 5263) or removal of  or dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint  (Diagnostic Codes 5258 and 
5259).  A higher rating is also  not warranted under 
Diagnostic Code 5003 as there is no x-ray evidence of 
involvement of 2 or more  major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

The Veteran's pain and degenerative changes of the right knee 
is the basis, in part, for his current 10 percent rating 
under Diagnostic Codes 5020-5260 for synovitis of the right 
knee.  Therefore, these symptoms can not be used as a basis 
for a higher rating for his right knee strain.  A separate 
rating would be pyramiding, that is, rating the same 
manifestations under a different Diagnostic Code, which is 
not permissible.  38 C.F.R. § 4.14.

With regard to a higher rating for synovitis of the right 
knee, the Board finds that the medical evidence of record 
does not support a rating in excess of 10 percent.  The 
Veteran has complaints of pain on use and limitation of 
motion, and the VA examination reports, while demonstrating 
the presence of limitation of motion and pain on motion, does 
not demonstrate sufficient evidence of limitation of motion 
of the right knee to warrant an increased evaluation.  
Therefore, the Veteran's complaints of pain and functional 
impairment, when taken together with demonstrated limitation 
of motion and pain on motion without other clinical findings, 
more nearly approximate a 10 percent evaluation under 
Diagnostic Code 5020-5260.

Despite the Veteran's complaints of pain, there is no 
objective evidence of additional motion limitation, or 
additional functional loss to include weakness to support a 
higher rating under the motion limitation diagnostic codes.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  In 
fact, the VA examiners consistently found that there no 
clinical evidence that the range of motion was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance following repetitive use.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
"exceptional or unusual" factors which render application 
of the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level for his 
service connected right knee strain.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, 
the evidence does not reflect marked interference with 
employment or frequent hospitalization as a result of his 
service-connected disabilities.  

Finally, the Board finds that the Veteran's synovitis of the 
right knee has been no more than 10 percent disabling, and 
his right knee strain no more than 0 percent disabling since 
he filed his current claims, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to this condition since 
that date.  Hart, supra.

Overall, the evidence does not support an increased rating in 
excess of 10 percent for the service-connected synovitis of 
the right knee, or a compensable rating for the right knee 
strain, and these claims must be denied.  38 C.F.R. § 4.7

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  




ORDER

A compensable rating for a deviated septum and adhesion of 
the left inferior turbinate is denied. 
 
A compensable rating for a right knee strain is denied.

An increased rating in excess of 10 percent for synovitis of 
the right knee is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


